Exhibit 10.2

 

EXECUTION COPY

 

FORM OF RETENTION AGREEMENT

 

This RETENTION AGREEMENT (this “Agreement”) is made on and as of December 4,
2005, by and among [                    ] (“Executive”), PROVIDE COMMERCE, INC.,
a Delaware corporation, and LIBERTY MEDIA CORPORATION, a Delaware corporation
(“Parent”).

 

RECITALS

 

A. Concurrently with the execution and delivery of this Agreement, Parent and
Company are entering into the Merger Agreement. This Agreement is an inducement
to Parent to enter into the Merger Agreement, and it is a condition precedent to
Parent’s obligations to effect the Merger thereunder that this Agreement shall
have been entered into and be in full force and effect.

 

B. Executive currently holds Company Stock Options, as defined in the Merger
Agreement, to purchase approximately [                    ] shares of Company
common stock.

 

C. Section 2.3(b) of the Merger Agreement provides that each Company Stock
Option outstanding at the Effective Time (whether or not then exercisable) shall
be converted immediately following the Effective Time into the right to receive
an amount (the “Option Consideration”) equal to the product of (i) the number of
shares subject to such Company Stock Option, multiplied by (ii) the positive
amount (if any) obtained by subtracting the exercise price per share of such
Company Stock Option from the Merger Consideration (as defined in the Merger
Agreement), payable in cash. The aggregate Option Consideration to which
Executive would be entitled to receive pursuant to Section 2.3(b) of the Merger
Agreement, in respect of all Company Stock Options held by Executive at the
Effective Time, is referred to herein as the “Aggregate Option Consideration”.

 

D. Executive is currently an Employee of the Company and is its
[                    ]. At or before the Effective Time, Company and Executive
shall enter into a new employment agreement, or an amendment to Executive’s
current employment agreement with Company (such new or amended employment
agreement, the “Employment Agreement”), which Employment Agreement shall
provide, among other things, for Executive to receive Appreciation Units under
the Value Plan, effective as of the Effective Time.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1. Definitions. As used in this Agreement, the following terms have the
corresponding meanings:

 

“Acceleration Event” is defined in Section 3(d)

 

“Affiliate” of a Person means any other Person that, directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such Person. “Control” (including as used in other forms of
that term), means possession



--------------------------------------------------------------------------------

of the power to direct or cause the direction of the management and policies of
another Person, whether through the ownership of voting securities, by contract
or otherwise.

 

“Aggregate Option Consideration” is defined in Recital C.

 

“Business Day” means a day on which banks are not required or authorized to
close in the City of New York or the State of California.

 

“Cause” has the meaning given to such term in the Employment Agreement.

 

“Change in Control” means (i) the merger, consolidation or reorganization of the
Company with any other company (or the issuance by the Company of its voting
securities as consideration in a merger, consolidation or reorganization of a
Subsidiary with any other company), other than any merger, consolidation or
reorganization immediately following the effectiveness of which any combination
of Liberty Media, its Affiliates and Designated Persons (as defined below) shall
be the beneficial owners (as determined pursuant to Rule 13d-3 and Rule 13d-5
under the Exchange Act and any successor regulation) of, in the aggregate, at
least 50% of the combined voting power of the outstanding voting securities of
the Company or other entity surviving such merger, consolidation or
reorganization; (ii) the approval by the shareholders of the Company of a plan
of complete liquidation of the Company or the sale or disposition by the Company
of all or substantially all of the Company’s assets, other than any such sale or
disposition to an entity at least 50% of the combined voting power of the voting
securities of which is, in the aggregate, beneficially owned immediately after
the sale or disposition by any combination of Liberty Media, its Affiliates and
Designated Persons; or (iii) any sale, transfer or issuance of voting securities
of the Company (including any series of related transactions) as a result of
which Liberty Media, its Affiliates and Designated Persons shall cease to be the
beneficial owners of, in the aggregate, at least 50% of the voting power of the
voting securities of the Company. For purposes of this definition, “Designated
Persons” means (A) the Chairman of the Board of Liberty Media on the Effective
Date, (B) the Chief Executive Officer of Liberty Media on the Effective Date,
(C) each of the members of the board of directors of Liberty Media on the
Effective Date, and (D) the respective spouses, descendants, descendants of
spouses and spouses of descendants, estates and heirs of any of the Designated
Persons referred to in clauses (A), (B) and (C) above and any trust or other
investment vehicle for the benefit of any Designated Person. For the avoidance
of doubt, in the case of any event described in Section 19, the provisions of
Section 19 shall be applied first before determining whether such event or any
subsequent event constitutes a Change in Control within the meaning of this
definition.

 

“Company” means Provide Commerce, Inc., a Delaware corporation, or another
entity as provided in Section 19(a).

 

“Company Successor” is defined in Section 19(a).

 

“Company Successor Parent” is defined in Section 19(a).

 

2



--------------------------------------------------------------------------------

“Disability” and “Disabled” means a condition under which Executive (i) is
unable to engage in any substantial gainful activity by reason of any medically
determined physical or mental impairment that can be expected to result in death
or can be expected to last for a continuous period of not less than 12 months,
or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
policy covering employees of Company, or such other definition as may be
prescribed by Section 409A.

 

“Effective Time” means the effective time of the Merger, as provided in the
Merger Agreement.

 

“Employment Agreement” is defined in Recital D.

 

“Escrow Agent” means the party named as Escrow Agent in the Escrow Agreement,
which shall be a trust company or other financial institution selected by
Parent.

 

“Escrow Agreement” means an Escrow Agreement by and among Parent, Executive, the
Escrow Agent named therein, and the other party thereto, substantially in the
form attached hereto as Exhibit A, subject to such changes thereto as the Escrow
Agent shall require.

 

“Executive” is defined in the Preamble.

 

“Forfeiture Event” means the occurrence of either (i) a Separation From Service
for Cause, or (ii) a Separation From Service initiated by Executive without Good
Reason.

 

[FOR STRAUSS: “GOOD REASON” MEANS A TERMINATION INITIATED BY EXECUTIVE UNDER
CIRCUMSTANCES WHICH QUALIFY AS A “TERMINATION WITHOUT CAUSE” PURSUANT TO THE
LAST TWO SENTENCES OF SECTION 5(C) OF THE EMPLOYMENT AGREEMENT.]

 

[FOR WIJNPERLE: “GOOD REASON” HAS THE MEANING GIVEN TO SUCH TERM IN THE
EMPLOYMENT AGREEMENT.]

 

“Liberty Media” means Liberty Media Corporation, a Delaware corporation, or
another entity as provided in Section 19(b).

 

“Liberty Successor” is defined in Section 19(b)(i).

 

“Liberty Successor Parent” is defined in Section 19(b)(i).

 

“Merger” means the merger of Merger Sub with and into Company, with Company as
the surviving corporation, pursuant to the Merger Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of the date
hereof, among Company, Parent and Merger Sub, as such agreement may be amended
or supplemented from time to time prior to the Effective Time.

 

“Merger Sub” means Barefoot Acquisition, Inc., a Delaware corporation and
indirect wholly owned subsidiary of Parent.

 

3



--------------------------------------------------------------------------------

“Parent” is defined in the Preamble.

 

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity.

 

“Restriction” is defined in Section 3(a).

 

“Retention Amount” means $[                    ] in cash, as such amount may be
adjusted from time to time pursuant to Section 2(c).

 

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as it
may be amended from time to time, and the Treasury regulations and other
guidance issued thereunder.

 

“Separation From Service” (and variations on the form of such term) means any
separation from service of Executive with Liberty Media or Company (as
applicable) within the meaning of Section 409A.

 

“spin-off entity” is defined in Section 19(b)(ii).

 

“Subsidiary” of any Person means any corporation, limited liability company,
partnership or other entity a majority of the voting power of which is owned,
directly or indirectly, by such Person.

 

“Unvested Retention Amount” is defined in Section 3(a).

 

“Vested Retention Amount” is defined in Section 3(a).

 

“Value Plan” means the Provide Commerce, Inc., Value Plan, as the same may
hereafter be amended from time to time.

 

2. Payment of Retention Amount into Escrow.

 

(a) Executive hereby agrees that his right to receive the Aggregate Option
Consideration shall be subject to the restrictions imposed by this Agreement and
the Escrow Agreement, and agrees that, notwithstanding anything in the Merger
Agreement to the contrary, (i) the Aggregate Option Consideration shall be
reduced by an amount equal to the Retention Amount and (ii) Parent shall pay the
Retention Amount to the Escrow Agent for deposit in the Escrow Fund (as such
term is defined in the Escrow Agreement). Executive acknowledges and agrees that
his rights and interests in the Escrow Fund shall be non-transferable and
subject to a risk of forfeiture as provided in this Agreement and the Escrow
Agreement.

 

(b) Immediately following the Effective Time, subject to and in accordance with
the terms and conditions of the Merger Agreement, Parent shall pay the Retention
Amount to the Escrow Agent, and shall have no obligation under the Merger
Agreement or otherwise to pay the Retention Amount to Executive (or to cause
such amount to be so paid).

 

4



--------------------------------------------------------------------------------

(c) The Retention Amount paid to the Escrow Agent pursuant to this Agreement
shall be adjusted from time to time for any gains, interest, other income,
losses and expenses attributable to such Retention Amount during the period such
Retention Amount (or portion thereof) is held in escrow by the Escrow Agent in
accordance with the Escrow Agreement.

 

3. Forfeiture and Vesting of Retention Amount.

 

(a) All rights and interests of Executive in and to the Retention Amount shall
be subject to forfeiture by Executive in the event of any Forfeiture Event, as
provided in this Section 3. The risk of forfeiture imposed upon such rights and
interests under this Agreement, together with the restrictions on
transferability provided for in this Agreement and the Escrow Agreement, are
referred to collectively as the “Restriction.” As of the Effective Time, the
Restriction shall apply with respect to 100% of the Retention Amount. The
Restriction shall lapse with respect to all or a portion of the Retention Amount
in accordance with this Section 3. The portion of the Retention Amount that is
subject to the Restriction is referred to as the “Unvested Retention Amount,”
and the portion of the Retention Amount that is no longer subject to the
Restriction is referred to as the “Vested Retention Amount.”

 

(b) Except as provided in Sections 3(c) and 3(d), Executive shall forfeit the
entire Unvested Retention Amount, and all rights and interests of Executive in
the Escrow Fund with respect thereto, immediately upon a Forfeiture Event.

 

(c) If no Forfeiture Event or Acceleration Event shall have previously occurred,
the Restriction shall lapse with respect to 50% of the Retention Amount on the
first anniversary of the Effective Time, and shall lapse completely on the
second anniversary of the Effective Time.

 

(d) The Restriction shall lapse with respect to 100% of the Retention Amount
upon the first to occur of (i) Executive’s death or Disability, (ii) a
Separation From Service for Good Reason, (iii) a Separation From Service
effected by Company, Parent or any of their Affiliates without Cause, or (iv) a
Change in Control (each, an “Acceleration Event”).

 

4. Escrow.

 

(a) Parent and Executive each agree to enter into the Escrow Agreement at or
before the Effective Time.

 

(b) The Escrow Agreement shall provide for the following payments from the
Escrow Fund, which shall not require any further instruction from Parent:

 

(i) On the first anniversary of the Effective Time (or, if that day is not a
Business Day, on the first Business Day thereafter), unless the Escrow Agent
shall theretofore have received a written notice from Parent pursuant to
Section 4(c) or 4(d) of this Agreement, the Escrow Agent shall pay 50% of the
Retention Amount to Executive, and Parent shall cease to have any further claims
to, or rights or interests in, such portion of the Retention Amount so paid to
Executive, effective upon such payment.

 

5



--------------------------------------------------------------------------------

(ii) On the second anniversary of the Effective Time (or, if that day is not a
Business Day, on the first Business Day thereafter), unless the Escrow Agent
shall theretofore have received a written notice from Parent pursuant to
Section 4(c) or 4(d) of this Agreement, the Escrow Agent shall pay the entire
remainder of the Retention Amount to Executive, and Parent shall cease to have
any further claims to, or rights or interests in, the Retention Amount,
effective upon such payment.

 

(c) Upon any lapse of the Restriction pursuant to Section 3(d) of this
Agreement, Parent shall deliver a written notice to the Escrow Agent pursuant to
Section 5(c) of the Escrow Agreement, with a copy thereof to Executive,
instructing the Escrow Agent to pay the Retention Amount to Executive (or, in
the case of Executive’s death, to his estate) in accordance with the Escrow
Agreement, and Parent shall immediately cease to have any further claims to, or
rights or interests in, the Retention Amount.

 

(d) Upon any forfeiture by Executive with respect to the Unvested Retention
Amount as provided in Section 3(b), Parent shall deliver a written notice to the
Escrow Agent pursuant to Section 5(d) of the Escrow Agreement, with a copy
thereof to Executive, instructing the Escrow Agent to pay the Unvested Retention
Amount to Parent in accordance with the Escrow Agreement, and Executive shall
immediately cease to have any further claims to, or rights or interests in, the
Unvested Retention Amount.

 

(e) Neither party shall give any instructions to the Escrow Agent except as
expressly provided in Sections 4(b), 4(c) and 4(d) (other than any joint
instructions as to which both parties may agree in writing).

 

(f) Neither the Retention Amount held in escrow nor any interest or right
therein or part thereof shall be liable for the debts, contracts, or engagements
of Executive or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means, whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and without effect, ab initio; provided, however, that this
Section 4(f) shall not prohibit any transfer of Executive’s rights and interests
hereunder by will or the laws of descent and distribution.

 

6



--------------------------------------------------------------------------------

5. Notices. All notices, requests, demands, claims and other communications
required or permitted hereunder shall be duly given only if made in writing and
personally delivered, mailed by first class, certified or registered mail,
postage prepaid, sent by a major national delivery service, or sent by
telecopier (if confirmation of successful transmission is obtained). Any such
communications shall be effective (i) upon receipt, if personally delivered,
(ii) on the fifth day following the date of mailing, postage prepaid, if mailed,
(iii) on the day of delivery if sent by major national delivery service, or
(iv) at the time transmission to the recipient’s telecopier is completed (as
shown by such confirmation of transmission), if sent by telecopier. Any such
communication shall be addressed to the parties at the following addresses (or
at such other address for a party as such party shall specify by like notice):

 

(a) if to Parent or the Company:

 

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, CO 80112

Attention: General Counsel

Facsimile: (720) 875-5382

 

and

 

Provide Commerce, Inc.

5005 Wateridge Vista Drive

San Diego, CA 92121

Attention: General Counsel

Facsimile: (858) 638-4708

 

(b) if to an Executive, as set forth on Executive’s signature page hereto.

 

6. Survival of Terms. This Agreement shall apply to and bind Executive, Parent
and Company, and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

 

7. Tax Matters. Executive has reviewed with his own tax advisors the federal,
state, local and foreign tax consequences of the transactions contemplated by
the Merger Agreement, this Agreement, and the Escrow Agreement and any receipt
of funds and/or forfeiture hereunder and thereunder. Executive is relying solely
on such advisors and not on any statements or representations of Parent, Company
or any of their agents. Executive understands that he (and not Parent) shall be
responsible for his own tax liability that may arise as a result of the
transactions contemplated by the Merger Agreement, this Agreement, and the
Escrow Agreement and any receipt of funds hereunder and thereunder.

 

8. Withholding. The Escrow Agent shall be instructed by Parent or the Company to
withhold from any distributions of the Retention Amount pursuant to the Escrow
Agreement any amounts required to be withheld from such distributions under
applicable federal, state, local or foreign law, including without limitation
any and all applicable withholding taxes.

 

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California applicable to contracts
executed and to be performed entirely within that State.

 

10. Amendments. This Agreement may not be amended or modified except by an
instrument in writing signed by Parent and Executive.

 

11. No Right to Continued Employment. Subject to the Employment Agreement, and
notwithstanding anything to the contrary, Company and Executive each have an
absolute and unrestricted right to terminate Executive’s employment with the
Company at any time for any reason whatsoever, with or without Cause, and
nothing in this Agreement shall entitle Executive to any continued employment
with Company, or to any employment with Parent or Liberty Media.

 

7



--------------------------------------------------------------------------------

12. Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

 

13. Entire Agreement; No Third-Party Beneficiaries. This Agreement, the Merger
Agreement, the Escrow Agreement and the Employment Agreement constitute the
entire agreement, and supersede all prior representations, warranties,
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and thereof. This Agreement does not confer
upon any person other than the parties any rights or remedies.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
all of which constitute a single agreement, and shall become effective when one
or more counterparts has been signed by each of the parties and delivered to the
other parties.

 

15. Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and therefore waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

16. EXECUTIVE REVIEW. EXECUTIVE REPRESENTS THAT HE HAS READ THIS AGREEMENT AND
HAS BEEN REPRESENTED BY COUNSEL IN CONNECTION WITH THE PREPARATION OF THIS
AGREEMENT AND IS FAMILIAR WITH ITS TERMS AND PROVISIONS.

 

17. Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to this Agreement shall be settled by final and binding arbitration in
San Diego, California, before a single neutral arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes (the “Rules”) of the
American Arbitration Association, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction. Arbitration may be
compelled pursuant to the California Arbitration Act (Code of Civil Procedure §§
1280 et seq.). If the parties are unable to agree upon an arbitrator, one shall
be appointed by the AAA in accordance with its Rules. Each party shall pay the
fees of its own attorneys, the expenses of its witnesses and all other expenses
connected with presenting its case. Other costs of the arbitration, including
the cost of any record or transcripts of the arbitration, AAA’s administrative
fees, the fee of the arbitrator, and all other fees and costs, shall be borne by
the Company. This Section 17 is intended to be the exclusive method for
resolving any and all claims by the parties against each other for payment of
damages under this Agreement; provided,

 

8



--------------------------------------------------------------------------------

however, that neither this Agreement nor the submission to arbitration shall
limit the parties’ right to seek provisional relief, including without
limitation injunctive relief, in any court of competent jurisdiction pursuant to
California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction. Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration.

 

18. Section 409A.

 

(a) This Agreement shall be interpreted, construed and administered in a manner
that satisfies the requirements of Section 409A.

 

(b) Notwithstanding anything to the contrary in this Agreement, the parties
acknowledge and agree that any payment to be made, or benefit provided, to
Executive pursuant to this Agreement shall be delayed to the extent necessary
for this Agreement and such payment or benefit to comply with Section 409A.

 

19. Successors.

 

(a) Successors to the Company. In the event of any merger, consolidation,
reorganization, statutory share exchange, conversion of the Company from a
corporation to a limited liability company or other legal entity or other
transaction affecting the Company, that results in the exchange or conversion of
the Common Stock for or into equity securities of (a) the successor to the
Company in such transaction (a “Company Successor”) or (b) any Person of which
the Company or such successor is a wholly owned subsidiary after giving effect
to such transaction (a “Company Successor Parent”), then (i) all references
herein to the Company shall mean and refer to such Company Successor or Company
Successor Parent, as applicable, (ii) all references herein to any common stock
of the Company shall mean and refer to the equity securities or ownership
interests of such Company Successor or Company Successor Parent, as applicable,
into which such common stock shall have been converted (or for which it shall
have been exchanged) and (iii) such Company Successor or Company Successor
Parent, as applicable, shall become a party to this Agreement, and be bound
hereby, to the same extent as the Company, as if such Person were a signatory
hereto (whether or not such Person signs a counterpart of this Agreement or
enters into a joinder agreement or similar instrument with respect hereto).

 

(b) Successors to Liberty Media.

 

(i) In the event of any merger, consolidation, reorganization, statutory share
exchange, conversion of Liberty Media from a corporation to a limited liability
company or other legal entity or other transaction affecting Liberty Media, that
results in the exchange or conversion of any class of common stock of Liberty
Media for or into equity securities of (a) the successor to Liberty Media in
such transaction (a “Liberty Successor”) or (b) any Person of which Liberty
Media or such successor is a wholly owned subsidiary after giving effect to such
transaction (a “Liberty Successor Parent”), then, if (but only if) such Liberty
Successor or Liberty Successor Parent is the beneficial owner (as determined
pursuant to Rule 13d-3 and Rule 13d-5 under the Exchange Act and any successor
regulation) of equity securities of the Company representing at least 50% of the
combined voting power of the total

 

9



--------------------------------------------------------------------------------

outstanding equity securities of the Company, all references in this Plan to
Liberty Media shall thereafter mean and refer to such Liberty Successor or
Liberty Successor Parent, as applicable.

 

(ii) If Liberty Media (or, without limiting the generality of this Section 19, a
Liberty Successor Parent) effects a spin-off, split-off or other distribution of
the shares of a subsidiary of Liberty Media (or such Liberty Successor Parent)
(such subsidiary, a “spin-off entity”) that is the beneficial owner (as
determined pursuant to Rule 13d-3 and Rule 13d-5 under the Exchange Act and any
successor regulation) of equity securities of the Company representing at least
50% of the combined voting power of the total outstanding equity securities of
the Company, and the shares of any series of capital stock of such spin-off
entity are registered under Section 12(b) or 12(g) of the Exchange Act, then all
references in this Plan to Liberty Media shall thereafter mean and refer to such
spin-off entity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereby
execute and deliver this Agreement, on and as of the date first set forth above.

 

LIBERTY MEDIA CORPORATION

By:

       

Michael P. Zeisser

Senior Vice President

PROVIDE COMMERCE, INC.

By:

       

Name:

Title:

 

     

[                    ]

       

Address:

                                 

Fax:

       

 

CONSENT OF SPOUSE

 

I,                                         , spouse of [                    ]
have read and approve the foregoing Agreement. I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of common stock of Company, options
to purchase shares of common stock of Company, or cash payments in exchange
therefor, under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

 

          Dated:                           By:                

Name:

   

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF ESCROW AGREEMENT

 

[Attached]



--------------------------------------------------------------------------------

Schedule to Exhibit 10.3

 

The preceding Form of Retention Agreement was entered into between the Company
and the following persons as of December 4, 2005. Each Form of Retention
Agreement has different terms as indicated below:

 

Name of Executive

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

  

Company Stock

Options

--------------------------------------------------------------------------------

  

Retention

Amount

--------------------------------------------------------------------------------

  

Good Reason

--------------------------------------------------------------------------------

William Strauss

   Chief Executive Officer    770,697    $ 10,000,000    Means a termination
initiated by Executive under circumstances which qualify as a “termination
without cause” pursuant to the last two sentences of Section 5(c) of the
Employment Agreement

Abraham Wijnperle

   President and Chief Operating Officer    226,382    $ 5,000,000    Has the
meaning given to such term in the Employment Agreement